1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA
8
                                                  ***
9     GREG TAKUNG CHAO,                             Case No. 2:14-cv-02039-GMN-EJY

10                                      Petitioner, ORDER
11           v.
12
      D.W. NEVEN, et al.,
13
                                    Respondents.
14

15          This is Greg Takung Chao’s 28 U.S.C. § 2254 habeas corpus matter. Before the
16   court are motions for extension of time by both parties. Good cause appearing,
17          IT IS ORDERED that respondents’ 3 motions for extension of time to file an
18   answer to the petition (ECF Nos. 41, 42, 43) are all GRANTED nunc pro tunc.
19          IT IS FURTHER ORDERED that petitioner’s 2 motions for extension of time to
20   file a reply in support of the petition (ECF Nos. 46 and 47) are both GRANTED.
21   Petitioner shall file his reply on or before April 14, 2020.
22
                      16
23          DATED: 13 March 2020.
24

25                                                      GLORIA M. NAVARRO
                                                        UNITED STATES DISTRICT JDUGE
26

27

28
                                                    1
